



EXHIBIT 10.2


AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to the Employment Agreement (this “Amendment”), dated as of June
5, 2020 (the “Effective Date”), is made by and between Tanger Properties Limited
Partnership (the “Company”), and Chad Douglass Perry (“Executive”)
(collectively, referred to herein as the “Parties”).
RECITALS
WHEREAS, immediately prior to the Effective Date, Executive was employed by the
Company pursuant to that certain Employment Agreement, effective as of December
12, 2011 (the “Agreement”).
WHEREAS, the Parties desire to amend the Agreement on the terms and conditions
set forth herein, effective as of the Effective Date, and that, subject to the
terms and conditions set forth herein, the Company shall continue to employ
Executive and Executive shall accept such continued employment with the Company.
AGREEMENT
In consideration of the mutual covenants contained herein, along with other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, hereby agree as
follows:
1.Amendment. The definition of “Good Reason” in Section 8 is hereby deleted in
its entirety and replaced with the following:
“‘Good Reason’ Executive shall have Good Reason to terminate his employment upon
the occurrence of any of the following events: (i) any material adverse change
in his job titles, duties, responsibilities, perquisites granted hereunder, or
authority without his consent; (ii) if, after a Change of Control, any of the
principal duties of Executive are required to be performed at a location other
than the Greensboro, North Carolina metropolitan area without his consent; or
(iii) a material breach of this Employment Agreement by the Company, including
without limitation, the failure to pay compensation or benefits when due
hereunder if such failure is not cured within 30 days after delivery to the
Company of Executive's written demand for payment thereof.”
2.    Entire Agreement. The terms of the Agreement, as modified by this
Amendment, are intended by the parties to be the final expression of their
agreement with respect to the employment of Executive by the Company and its
affiliates and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that the Agreement, as
modified






June 5, 2020    

--------------------------------------------------------------------------------





by this Amendment, shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement. Except as expressly set forth above, each and every provision of the
Agreement shall remain unchanged and in full force and effect.
3.    General Provisions. Except as set forth in Section 2, the provisions of
Section 10 of the Agreement shall govern this Amendment, to the fullest extent
applicable and are hereby incorporated into this Amendment. Capitalized terms
not defined herein shall have the meanings given to them in the Agreement.
[Signature page follows.]








June 5, 2020    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.


CHAD DOUGLASS PERRY




/s/ Chad Douglass Perry
Executive Vice President,
General Counsel and Secretary




TANGER PROPERTIES LIMITED PARTNERSHIP A


By: Tanger GP Trust, its sole general partner






By: /s/ Steven B. Tanger                               
  Name: Steven B. Tanger
  Title: Chief Executive Officer















Signature Page to Amendment to Employment Agreement


June 5, 2020